DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Although Figure 1 is not described in the background section of the specification, the Applicant in Paragraphs 0023 and 0030 states the Figure 1 is a typical and known configuration therefore should be designated with the label of --Prior Art--. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to because in Figures 2-4 there are empty boxes with no label in them to properly point out what those components are. Although each of the blank boxes are pointed to by a reference numeral, a label should be added within the box pointing out what the box in order to assist readers in determining the scope of the invention without having to consult the full patent text for details. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 recites the language “means for” and without providing sufficient structure recited in the claim 35 U.S.C. 112(f) is invoked (see below) and because of that the structure as recited in the specification is substituted to meet the meaning of “means for”. In claim 1 there is a limitation that recites “means for providing power to said bridge circuit” which is described in Paragraph 0039 as being a power source that provides a current either through a power converter 10 or a motor winding both of which are not shown in any of the drawings. These components must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the legal phraseology that was found within the abstract, such as the terms “means”, “said” and “comprising”. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprising” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
Paragraph 0030 Line 6 recites “GaN HEMT switches” should be changed to “GaN (gallium nitride) HEMT (high-electron-mobility transistor) switches”. This correction will help clarify what type of switches these are.   
Paragraph 0045 Lines 10-11 recites “such as gate threshold voltage” should be changed to “such as a gate threshold voltage”. 
Paragraph 0048 Line 4 does not have a period at the end which should be added. 
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
Claim 1, line 9, “said convertor” should be changed to “said converter”. 
Claim 2, line 1, “The AC-DC converter” should be changed to “The AC-DC power converter” in order to recite proper antecedent basis. 
Claim 3, line 1, “The AC-DC converter” should be changed to “The AC-DC power converter” in order to recite proper antecedent basis.
Claim 6 has multiple issues present. Claim 6 recites “the power source 40” which has not been claimed anywhere in claim 1 and contains a reference numeral. This should be changed to “wherein the means for providing power comprises a power source wherein the power source further comprises a pre-charge circuitry for the AC/DC power converter”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “wherein said means for measuring said output voltage comprises a balance detector positioned on said bridging connection” in claim 2. “wherein said means for measuring said output voltage comprises a balance detector connected via a top-side connection and a low-side connection to said first and second phase legs” in claim 3. Based on the objection of claim 6 above and its subsequent correction made by the Examiner claim 6 also recites sufficient structure. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites “The AC-DC converter of claim 1, wherein said means for measuring an output voltage is configured to measure line to line voltage.” This claim is indefinite because it is unclear how an output voltage measurement of an AC-DC converter can have a line to line voltage if the output of the converter is a DC voltage. Line to line voltage is terminology that is used for an AC voltage not a DC voltage. This claim is unclear as to what is being measured and the specification does not provide any details onto how the line to line voltage is measured rather the specification goes into detail about how the voltages of the phase legs is measured which indicates something different than line to line voltage. For the purposes of examination the Examiner has taken the interpretation that this claim simply is reciting that an output voltage is measured. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinori (JP 11289767 A – Translation Attached).
Regarding claim 1, Yoshinori teaches an AC-DC power converter (Figure 1) comprising a bridge circuit (Figure 1 Component 6) comprising: a first phase leg comprising first and second power switches connected to each other in series (Figure 1 Component 6 Left Two IGBTs), a second phase leg comprising third and fourth power switches connected to each other in series (Figure 1 Component 6 Right Two IGBTs), wherein the first phase leg and the second phase leg are connected to the each other via a bridging connection to form the bridge circuit (Figure 1 Component 6 is in a Bridge Configuration); said convertor further comprising means for providing power to said bridge circuit (See 112(f) Claim Interpretation Above; Paragraph 0039 of Applicant’s disclosure highlights that the power source 40 can be a current source that provides a current, a current provided by a motor winding or a power source with pre charge circuitry; Figure 1 of Yoshinori shows Components 2+3+4 working as a power source that outputs a current thus acting as a current source and this current is produced through a winding and also in combination with Component 5 provides protection from inrush current thus having pre charge circuitry as well), and means for measuring an output voltage of said bridge circuit (See 112(f) Claim Interpretation Above; Paragraph 0034 of Applicant’s disclosure describes that this operation is done by the balance detector 60 which is described as a component that monitors the voltage outputted by the phase legs; Figure 1 of Yoshinori shows Components 7+8 in combination with Components 11+20 operate to monitor the output voltage and compare the voltage with other reference parameters to ensure the converter is operating within the specified range). 

Regarding claim 2, Yoshinori teaches all the limitations of claim 1. Yoshinori further teaches wherein said means for measuring said output voltage comprises a balance detector positioned on said bridging connection (Figure 1 Components 7+8 are connected to the top and bottom terminals of Component 6).

Regarding claim 3, Yoshinori teaches all the limitations of claim 1. Yoshinori further teaches wherein said means for measuring said output voltage comprises a balance detector connected via a top-side connection and a low-side connection to said first and second phase legs (Figure 1 Components 7+8 are connected to the top and bottom terminals of Component 6).

Regarding claim 4, Yoshinori teaches all the limitations of claim 1. Yoshinori further teaches wherein said means for measuring an output voltage is configured to measure line to line voltage (See 112(b) Rejection; Figure 1 Components 7+8).

Regarding claim 6, Yoshinori teaches all the limitations of claim 1. Yoshinori further teaches wherein the power source 40 comprises a pre-charge circuitry of the power converter (See Claim Objection Above; Figure 1 Components 2+3+4 work as a power source that outputs a current thus acting as a current source and this current is produced through a winding and also in combination with Component 5 provides protection from inrush current thus having pre charge circuitry as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, (Based off of 112(f) Interpretation) none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests said means for measuring an output voltage is configured to measure a first voltage on said first phase leg and a second voltage on said second phase leg and said converter is further configured to detect a change and/or imbalance between said first voltage and said second voltage, said imbalance indicating a degradation of the health of the power converter.

Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests measuring a first output voltage of said first phase leg and measuring a second output voltage of said second phase leg, wherein a change or imbalance between said first voltage and said second voltage indicates a degradation in the health of the power converter. Claims 8-15 depend upon claim 7 therefore are also allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koller (US 2015/0108930) teaches a converter for an electric motor. Koller is the closest prior art reference that could be located that showed using a voltage drop characteristic being used to indicate the age of a semiconductor device. Koller in Figure 1 shows a bridge configured converter with a sensor monitoring the voltage (drain to source) of a single MOSFET device. The voltage value is measured periodically and based on the value the age of the device is determine thus determining the health of the device as shown in Figures 2 and 3. Koller however failed to teach monitoring the voltage of a whole phase leg and comparing that value to another phase leg voltage value to determine the health of the power converter. 
Valtysson (US 2020/0373850) teaches a system for generating a power output and its’ corresponding use. Valtysson in Figure 2 shows a power source that can be shunted or disconnected in order to control the output of the converter. Valtysson also in Figure 4 taught a MOSFET bridge connected AC/DC converter with a DC voltage level measurement and zero cross detection. 
Lousier (US 2019/0334436) teaches a method for balancing loss energy distribution in a circuit driving a resonant load. Lousier teaches in Figure 1 a full bridge circuit wherein the controller controls the switches based on the voltages in the left leg and the right leg. Lousier does not teach comparing the voltages but rather teaches using these voltages to create efficient switching sequences for each individual switch. 
Rozman (US 2016/0211786) teaches a synchronous machine with rechargeable power storage devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839